Order entered October 7, 2016




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-16-00100-CR

                               MARIA MENDOZA, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-35520-R

                                          ORDER
        The Court REINSTATES this appeal.

        On September 21, 2016, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On September 30, 2016, we received appellant’s brief and

three days later, a motion to extend time to file the same. Because findings are no longer

necessary, we VACATE the September 21, 2016 order.

        We GRANT appellant’s October 3, 2016 motion and ORDER appellant’s brief filed as

of the date of this order

                                                    /s/   LANA MYERS
                                                          JUSTICE